Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 10698254) and Youk et al (US 2016/0093684).
Claim 1, Hasegawa discloses a method of fabricating a display device, comprising: preparing a display panel (12, 40, 11 Fig. 7); attaching a film portion to the display panel (22 Fig. 7); forming an alignment key on or in the film portion (32 Fig. 7); aligning a window (80 Fig. 7) to the film portion (. col. 4, lines 4-7),); removing at least a portion of the film portion (cut out portion/alignment key 32 of film portion 22, Fig, 7); and combining the display panel with the window (col. 4, lines 4-7).
Hasegawa does not but Youk teaches a camera for recongnizing the alignment key ([0070]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Youk’s camera to recongnizing the alignment key in Hasegawa’s invention because Hasegawa needs a recongnizing device to recongnizing the alignment key. 
Claim 12, Hasegawa discloses the display panel comprises a display region (40, Fig. 7) and a non- display region (50, Fig. 7) adjacent to the display region, and the alignment key (32, Fig. 7)) is formed at a position overlapped with the display region.

4.	Claim(s) 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 10698254) and Youk et al (US 2016/0093684) as applied to claim 1 above, and further in view of Shen et al. (US 2021/0335223).
	Claim 8, the combined Hasegawa and Youk does not but Shen teaches  the display panel comprises: a first region including a first edge, a second edge extending in a direction crossing the
first edge, a third edge parallel to the first edge, and a fourth edge parallel to the second edge; a second region, which is extended from the first edge, and at least a portion of which is bent; a third region, which is extended from the second edge, and at least a portion of which is bent; a fourth region, which is extended from the third edge, and at least a portion of which is bent; and a fifth region, which is extended from the fourth edge, and at least a portion which is bent (Figs. 5-7; the display panel 201 can be a curved display panel, and for example, two side edges or four side edges of the curved display panel have a shape of a circular arc, [0050]). Therefore, it would haven been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shen’s teaching in the invention of the combined Hasegawa and Youk because it provides a better display by providing multiple display areas.
	Claims 9-10, since the Hasegawa discloses the alignment key is formed inside the display region (Fig. 7, Hasegawa), it would have been obvious to one of ordinary skill in the art to form the alignment key in any display regions including the first, second, third, fourth, and fifth regions in the invention of the combined Hasegawa, Youk and Shen because it provides better alignment by forming the alignment key in different display regions. 
5.	Claim(s) 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 10698254) and Youk et al (US 2016/0093684)  as applied to claim 1 above, and further in view of Park et al. (US 10056283).
Claims 13, 14, the combined Hasegawa and Youk discloses a control unit; removing portion of the film portion (the cut out portion/alignment key 32 of film portion 22, Fig, 7, Hasegawa); and aligning the window (80 Fig. 7) to the film portion (col. 4, lines 4-7, Hasegawa). The combined Hasegawa and Youk does not but Park teaches storing position information on an aligned position (col. 5, lines 52-64; col. 9, lines 6-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s teaching in the invention of the combined Hasegawa and Youk because it provides a better control of the alignment.
	
6.	Claim(s) 1, 2, 4-7, 11, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 9600111) in view of Yun et al. (US 10254591).
Claims 1, 4, 5, Hong discloses a method of fabricating a display device, comprising: preparing a display panel (160 Figs. 1-2, 4); attaching a film portion (the top film layer of multi-layer substrate 140) (The encapsulation portion 140 may be a glass substrate, polymer resin substrate, or a flexible film. The encapsulation portion 140 may be formed by alternately stacking an organic layer and an inorganic layer. col. 4, lines 4-7)  to the display panel, forming an alignment key (260, Figs. 1, 4) on or in the film portion; and  combining the display panel with the window(abstract).
Hong does not but Yun teaches a camera/detector (104, Fig. 18) for recognizing an alignment key, and a laser (130) for removing a portion of a film layer to form an alignment key (col. 8, lines 50-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yun’s teaches in the invention of Hong because this is a better way to form the alignment key and a camera is need to recognizing the alignment key.
Claim 2, Since Hong discloses the multi-layer substrate (140) includes a multiple stacks of film layers (col. 4, lines 4-7),  it is obvious to one of ordinary skill in the art that the multi-layer substrate (140) can include a first/top film layer (protection film), a second film layer (optical film), a third layer and so on), wherein the at least one alignment key (260, Figs 1, 4) is provided on or in a top surface of the protection film.  
Claims 6-7, the combined  Hong and Yun does not explicitly disclose whether the forming of the  alignment key is performed before or after the attaching of the film portion to the display panel. However, it is obvious to of ordinary skill in the art that the forming of the alignment key can be performed before or after the attaching of the film portion to the display panel.
Claim 11, the combined Hong and Yun discloses the alignment key comprising  al plurality of alignment keys  with at least two different shapes (Fig. 15, Yun).
Claim 15, the combined Hong and Yun inherently discloses recognizing of the alignment key and the aligning of the window are performed simultaneously (abstract, Hong).
Claim 16, the combined Hong and Yun teaches the alignment key provides in plural, comprises a first alignment region; a second alignment region adjacent to the first alignment region; a third alignment region adjacent to the first alignment region and spaced apart from the second alignment region; and a fourth alignment region adjacent to the second and third alignment regions, and the forming of the alignment key comprises forming the plurality of alignment keys on or in at least two regions of the first to fourth alignment regions (Fig. 1, Hong; Figs. 1-3, Yun)

7.	Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 9600111).
Claims 17, Hong discloses a display module, comprising: a display panel (160, Figs. 1-2, 4) including a display region and a non-display region adjacent to the display region; 
a multi-layer substrate (140, Fig. 1. The encapsulation portion 140 may be a glass substrate, polymer resin substrate, or a flexible film. The encapsulation portion 140 may be formed by alternately stacking an organic layer and an inorganic layer. col. 4, lines 4-7), and at least one alignment key (260, Figs 1, 4) is provided on or in a top surface of the multi-layer substrate (140).
Hong does not explicitly disclose an optical film and protection film. However, since Hong teaches the multi-layer substrate (140) includes a stack of film layers (col. 4, lines 4-7), it would have been obvious to one of ordinary skill in the art that the multi layer substrate (140) can include a first/top layer film (protection film), a second layer film (optical film), a third layer and so on, wherein the at least one alignment key (260, Figs 1, 4) is provided on or in a top surface of the protection film. 
Claim 20, Hong discloses the alignment key (260) comprises an ink patter provided on the top surface of the protection film (Fig. 4).

8.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 9600111) as applied to claim 17 above, and further in view of Hasegawa (US 10698254).
Hong does not but Hasegawa teaches the alignment key is overlapped with the display region, when viewed in a plan view (Fig. 7). Therefore, it would have been obvious before the effective filing date of the claimed invention to use Hasegawa’s teaching in the invention of Hong because it provides a better alignment. 

9.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 9600111) as applied to claim 17 above, and further in view of Yun et al. (US 10254591).
Hong does not but Yun teaches an alignment key is defined by a hollow region, and a depth of the hollow region is smaller than a thickness of the film layer (Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yun’s teach in the invention of Hong because this is a better way to form the alignment key.

10.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the claimed limitations.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627